 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 306 
In the House of Representatives, U. S.,

December 13, 2011
 
RESOLUTION 
Urging the Republic of Turkey to safeguard its Christian heritage and to return confiscated church properties. 
 
 
That it is the sense of the House of Representatives that the Secretary of State, in all official contacts with Turkish leaders and other Turkish officials, should emphasize that Turkey should— 
(1)end all forms of religious discrimination;  
(2)allow the rightful church and lay owners of Christian church properties, without hindrance or restriction, to organize and administer prayer services, religious education, clerical training, appointments, and succession, religious community gatherings, social services, including ministry to the needs of the poor and infirm, and other religious activities;  
(3)return to their rightful owners all Christian churches and other places of worship, monasteries, schools, hospitals, monuments, relics, holy sites, and other religious properties, including movable properties, such as artwork, manuscripts, vestments, vessels, and other artifacts; and  
(4)allow the rightful Christian church and lay owners of Christian church properties, without hindrance or restriction, to preserve, reconstruct, and repair, as they see fit, all Christian churches and other places of worship, monasteries, schools, hospitals, monuments, relics, holy sites, and other religious properties within Turkey.  
 
Karen L. Haas,Clerk.
